DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 9 and 11 objected to because of the following informalities:  
Claim 1, line 9, the phase “a bending area” should be “the bending area”;
Claim 6, last line, the phase “of the polyimide substrate” should be “on the polyimide substrate”;
Claim 9, line 7, the phase “the back surface” should be “a back surface”; and
Claim 11, line 6, the phase “a back surface” should be “the back surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie CN 106910428A (provided in IDS filed on 05/11/2018 with English translation).
Regarding claim 1, Xie discloses a method for fabricating a flexible module, in figs.1-5, comprising, attaching a bottom film (1) to a back surface of a flexible panel (3) with an adhesive layer (2), wherein the flexible panel has a bending area (see figs.3-5) and a non-bending area (see figs.3-5) adjacent to the bending area, and wherein the attaching comprises:
forming a low surface energy layer (the layer formed by 6, page 3, lines 27-40, page 4, lines 21-40) on the back surface of the bending area of the flexible panel (see fig.2), and then adhering the bottom film to the back surface of the flexible panel with a first adhesive glue (see fig.3);
wherein the first adhesive glue forms the adhesive layer; and at least removing a portion of the bottom film on the back surface of the bending area of the flexible panel (see fig.4), comprising:
removing a portion of the adhesive layer and the portion of the bottom film on the back surface of the bending area of the flexible panel (see fig.4 and page lines 28-40); and
bending the flexible panel so that the bending area of the flexible panel bends to complete fabrication of the flexible module (see fig.5).

Regarding claim 4, Xie discloses the low surface energy layer is a monomolecular film layer (the low surface energy layer is a silicone adhesive layer, para.32).
Regarding claim 9, Xie discloses a flexible module, in figs.1-5, comprising:
a flexible panel (3) having a bending area and a non-bending area thereon (see fig.5); an adhesive layer (2); and a bottom film (1);
wherein the adhesive layer adheres the bottom film to a back surface of the non-bending area of the flexible panel (see fig.5), and the adhesive layer and the bottom film have a cross-section at a junction of the bending area and the non-bending area of the flexible panel (see fig.5), and wherein the back surface of the bending area of the flexible panel has a low surface energy layer (the layer formed by 6, page 3, lines 27-40, page 4, lines 21-40, the low surface energy layer is still remained on the flexible panel 3 after removing 1 and 2 in the bending portion because the low surface energy layer causes 1 and 2 hardly bonded with 3), and the back surface of the non-bending area of the flexible panel has the adhesive layer (2)(see fig.5).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li US 2018/0315804.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 
Regarding claim 9, Li discloses a flexible module, in at least figs.2-8, comprising:
a flexible panel (30) having a bending area and a non-bending area thereon (see fig.8); an adhesive layer (the portion of 40 in the non-bending area); and a bottom film (10);
wherein the adhesive layer adheres the bottom film to a back surface of the non-bending area of the flexible panel (see figs.7 and 8), and the adhesive layer and the bottom film have a cross-section at a junction of the bending area and the non-bending area of the flexible panel (see fig.8), and wherein a back surface of the bending area of the flexible panel has a low surface energy layer (the portion of 40 in bending area radiating by UV light becomes a low surface energy layer and para.59), and the back surface of the non-bending area of the flexible panel has the adhesive layer (see fig.8).
Regarding claim 12, Li discloses a touch layer (50) is disposed on a front surface of the non-bending area of the flexible panel, and a polarizer (60) is disposed on the touch layer (see fig.8).

9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Um US 2017/0323779.
Regarding claim 9, Um discloses a flexible module, in at least figs.1-13C, comprising:
a flexible panel (DU,100) having a bending area and a non-bending area thereon (see at least figs.10-12,13B and 13C); an adhesive layer (180); and a bottom film (170);
wherein the adhesive layer adheres the bottom film to a back surface of the non-bending area of the flexible panel (see at least figs.10-12,13B and 13C), and the adhesive layer and the bottom film have a cross-section at a junction of the bending area and the non-bending area of the flexible panel (see at least figs.10-12,13B and 13C), and wherein a back surface of the bending area of the flexible panel has a low surface energy layer (181 or 193, para.78,79,93,96,97 and 107, both 181 and 193 have been hardened by UV light), and the back surface of the non-bending area of the flexible panel has the adhesive layer (180)(see at least figs.10-12,13B and 13C).
Regarding claim 12, Um discloses a touch layer (para.58) is disposed on a front surface of the non-bending area of the flexible panel, and a polarizer (520) is disposed on the touch layer (see fig.3 and para.57 and 58).

Claim(s) 1, 3-7, 9,11,12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li CN 1069104289A (provided in IDS filed on 05/11/2018 with English translation).
because Li CN 1069104289A (figs.1-3) has the same disclosure and figures as the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie CN 106910428A as applied to claim 1 above, and further in view of Um US 2017/0323779.
Regarding claim 3, Xie does not explicitly disclose a plurality of flexible panels including the flexible panel are arranged on a polyimide substrate,
wherein forming the low surface energy layer on the back surface of the bending area of the flexible panel, and then adhering the bottom film to the back surface of the flexible panel with the first adhesive glue comprise:
 surface energy layer on a back surface of a bending area of at least one flexible panel of the plurality of flexible panels, and then adhering the bottom film to the back surface of the polyimide substrate with the first adhesive glue; and trimming the at least one flexible panel on the polyimide substrate.
Um discloses a method of fabricating a flexible module, in at least figs.1-13C, a plurality of flexible panels (DU) including the flexible panel are arranged on a polyimide substrate (100M, para.26),
wherein forming the low surface energy layer (181, para.78,79,93,96,97 and 107, 181 has been hardened by UV light) on the back surface of the bending area (BA) of the flexible panel, and then adhering the bottom film (170) to the back surface of the flexible panel with the first adhesive glue (180) comprise:
forming the low surface energy layer on a back surface of a bending area (BA) of at least one flexible panel of the plurality of flexible panels (DU), and then adhering the bottom film (170) to the back surface of the polyimide substrate with the first adhesive glue (180); and trimming the at least one flexible panel on the polyimide substrate (para.2D) for the purpose of forming a plurality of flexible panels at the same time (see fig.2D).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of flexible panels including the flexible panel are arranged on a polyimide substrate, wherein forming the low surface energy layer on the back surface of the bending area of the flexible panel, and then adhering the bottom film to the back surface of the flexible panel with the first adhesive glue comprise: forming the low surface energy layer on a back surface of a 


Contact Information
The Examiner notes: The references Xie CN 106910428A, Li CN 1069104289A and Li US 2018/0315804 can be overcome by filing an English translation of CN201710135802.7. Also, claim 9 can be allowable when it depended on the independent claim 1 (see example of current amended claim 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIA X PAN/Primary Examiner, Art Unit 2871